Citation Nr: 1442364	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-45 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for iron deficiency anemia. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for fatigue, including as secondary to iron deficiency anemia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  A July 2008 rating decision, in pertinent part, denied service connection for hypertension.  A March 2009 decision, in pertinent part, denied service connection for fatigue, confirmed the previous denial of service connection for hypertension, and declined to reopen the service connection claim for iron deficiency anemia.

In November 2012, the Veteran testified at a video conference hearing before a Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at a video conference Board hearing conducted in November 2012 before a Veterans Law Judge who is no longer employed by the Board. 

In an August 2014 letter, the Veteran was informed that the Veterans Law Judge who conducted the November 2012 Board hearing was no longer employed by the Board, and was asked whether she wished to exercise her right to testify at a new hearing before another Veterans Law Judge.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  In a response received by the Board in September 2014, the Veteran indicated that she wished to testify at another video conference hearing before a Veterans Law Judge.  Therefore, the appeal must be remanded so that the Veteran can be scheduled for a video conference hearing as requested. 38 C.F.R. § 20.704.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps to schedule the Veteran for a video conference hearing at the RO.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.  The purpose of this REMAND is to satisfy a hearing request, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

